DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recite for “50k” temperature peak width, but it is unclear what is represented by “k”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al (US 2004/0097063) in view of Hartzell (US 2006/0073622) and Shimizu et al (US 2019/0198732).
Sakuma shows the system claimed including a thermal processing chamber (14), a workpiece (W) disposed within the processing chamber, a heat source (50) to emit light towards the workpiece, and a controller (57) that controls heating of the workpiece during its thermal treatment process. But, Sakuma does not show a shutter disposed between the workpiece and the heat source wherein the shutter comprises an electrochromic material that is configurable in a translucent state or an opaque state as claimed, and a controller to control the shutter to reduce the transmission of light through the shutter during a thermal treatment process as claimed. 
Hartzell shows it is known provide a shutter shown by a digital light valve (106) having a plurality of pixel elements (X) that is controlled to provide light transmission values to allow a light source (102) to pass its light through the pixel elements or to reflect the light onto a workpiece so that a desired heating of the workpiece can be achieved via the shutter/digital light valve (also, see para 0013, 0036, 0039, and 0053). 
Shimizu shows it is known that pixels can comprise an electrochromic material that is known to change its optical state including a transparent state, an opaque state or a reflective state that allows the light to pass through the pixel elements or to reflect the light (also see para 0043 and 0047). Shimizu further shows a controller for controlling the pixels to change its optical state (0037).
In view of Hartzell and Shimizu, it would have been obvious to one of ordinary skill in the art to adapt Sakuma with a shutter disposed between the workpiece and the heat source wherein the controller of Sakuma would further control the shutter that comprises an electrochromic material to allow the light from the light source to pass through the shutter or to reflect the light via its translucent or opaque state, respectively, so that the desired heating of the workpiece, including its heating uniformity, can be predictably achieved by controlling the operation of the shutter during the thermal treatment process of the workpiece.  
With respect to claims 2-7, 10 and 11, Sakuma discloses for an annealing process that includes a rapid high heating (para 0004 and 0049) which would include a spike anneal process, and it would have been obvious to one of ordinary skill in the art to adapt the controller of Sakuma to control the operational state of the shutter, as taught by Hartzell and Shimizu, during the spike anneal process to reduce a peak width associated with the spike anneal process at least based on a heat source activation signal or a temperature setpoint or a predetermined temperature, in order to control the anneal heating temperature of the workpiece as desired by the user by adjusting (decreasing or increasing) the light transmission value, i.e., adjusting the translucent or opaque/reflective state of the electrochromic material of the shutter to limit the temperature peak width/duration, through which the light emitted by the heat source is controlled. Thus, as the shutter is controlled to pass or reflect the light emitted by the light source, as taught by Hartzell, it would have been obvious to control the operation of the shutter to limit or reduce the peak width, including the recited temperature peak width of about .8 seconds or less, so that the light emitted by the heat source is activated and controlled to be applied to the workpiece to predictably achieve the desired heating temperature of the workpiece. 
     With respect to claim 13, it is noted that while Sakuma does not explicitly show the temperature setpoint is within about 20% of a peak temperature of a heating profile associated with the thermal treatment process, it is noted that as Sakuma provides for a predetermined temperature, as the temperature setpoint, it would have been obvious to provide the temperature setpoint within 20% of a peak temperature of heating profile or any other suitable range, lacking criticality, as a matter of routine operation to effectively thermal process the workpiece as known in the art.   
With respect to claim 14, Sakuma shows the heat source comprising a lamp heat source.
Claim(s) 8, 9  and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Hartzell and Shimizu as applied to claims 1-7, 10, 11, 13 and 14 above, and further in view of Camm et al (US 2005/0063453).   
Sakuma in view of Hartzell and Shimizu shows the system claimed except for the controller to change the operation state of the shutter from the translucent state to the opaque state after expiration of a time interval from activation of the hating source during the thermal treatment process. 
Camm shows a thermal processing system for heating/annealing a workpiece via a light heat source including a flash lamp wherein the workpiece is exposed to an anneal temperature for about less than 10 millisecond (also see para 0009) which teaches a time interval from activation of the heat source during the thermal treatment process.  
In view of Camm, it would have been obvious to one of ordinary skill in the art to adapt Sakuma, as modified by Hartzell and Shimizu, with the controller that is configured to change the operation state of the shutter from the translucent state to the opaque state for the expiration of the time interval, of less than 10 millisecond, from activation of the light source so that the light emitted from the light source is subsequently reflected in the opaque state after being transmitted during the translucent shutter state as the workpiece temperature is sufficiently and adequately heated to the heating temperature desired by the user.   
With respect to claim 9, Camm shows the time interval of 10 millisecond that is within the recited range of 5-100 millisecond.  
With respect to claim 15, Sakuma shows the method claimed including a heat source for rapidly heating the workpiece to a high annealing temperature as spike anneal process wherein a shutter having an electrochromic material is taught by Hartzell and Shimizu as stated above. Camm shows for determining expiration of a time interval of light irradiance, which is about less than 10 millisecond, and upon expiration of the time interval, it would have been obvious to control the shutter to change the operation state of the shutter from the translucent state to the opaque state for the expiration of the time interval, of less than 10 millisecond, from activation of the light source so that the light emitted from the light source is subsequently reflected or reduced in the opaque state after being transmitted during the translucent shutter state as the workpiece temperature is sufficiently and adequately heated to the heating temperature desired by the user.   
With respect to claim 16, Hartzell shows the shutter that is controlled to pass or reflect the light emitted by the light source, and it would have been obvious to control the operation of the shutter to limit or reduce the peak width, including the recited temperature peak width of about .8 seconds or less, so that the light emitted by the heat source is activated and controlled to be applied to the workpiece to predictably achieve the desired heating temperature of the workpiece. 
With respect to claim 18, Camm shows the time interval of 10 millisecond that is within the recited range of 5-100 millisecond. 
With respect to claim 19, Sakuma further shows a temperature sensor (60) that  measures/obtains the temperature data of the workpiece wherein Sakuma further teaches for a predetermined temperature, as a temperature setpoint, that is accessed from a controller (57), and the temperature of the workpiece is controlled to achieve the desired temperature. Camm also teaches for  obtaining temperature data of the workpiece (para 0069). As a shutter having an electrochromic material is taught by Hartzell and Shimizu as stated above, it would have been obvious  to control the shutter to change the operation state of the shutter from the translucent state to the opaque state so that the desired heating of the workpiece, including its heating uniformity, can be predictably achieved by controlling the operation of the shutter during the thermal treatment process of the workpiece.  
With respect to claim 20, it is noted that while Sakuma does not explicitly show the temperature setpoint is within about 20% of a peak temperature of a heating profile associated with the thermal treatment process, it is noted that as Sakuma provides for a predetermined temperature, as the temperature setpoint, it would have been obvious to provide the temperature setpoint within 20% of a peak temperature of heating profile or any other suitable range, lacking criticality, as a matter of routine operation to effectively thermal process the workpiece as known in the art.   
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Hartzell and Shimizu as applied to claims 1-7, 10, 11, 13 and 14 above, and further in view of Gronet et al (US 5,708,755).  
Sakuma in view of Hartzell and Shimizu shows the system claimed except for data indicative of the temperature of the workpiece is obtained via one or more pyrometers. 
Gronet shows it is known use a temperature sensor including a pyrometer to obtain a temperature/data of a workpiece. 
In view of Gronet, it would have been obvious to one of ordinary skill in the art to adapt Sakuma, as modified by Hartzell and Shimizu, with a temperature sensor such as a pyrometer an alternative temperature sensing means that can also effectively determine the workpiece temperatures as known in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /SANG Y PAIK/ Primary Examiner, Art Unit 3761